18 So. 3d 1252 (2009)
Robert KINGSLAND and B.K. Ranch, L.C., Appellants,
v.
MATEER & HARBERT, P.A., et al., Appellees.
No. 5D08-2544.
District Court of Appeal of Florida, Fifth District.
October 9, 2009.
James D. Kisio, of James D. Kisio, P.A., Longwood, for Appellant.
W. Scott Gabrielson and John D. Hanebrink, of Mateer & Harbert, P.A., Orlando, for Appellee, Mateer & Harbert, P.A.
Charles J. Meltz and T'Anjuiming A. Marx, of Grower, Ketcham, Rutherford, Bronson, Eide & Telan, P.A., Orlando, for Appellee, Baker & Fuller, P.A.
PER CURIAM.
We affirm the amended order of the trial court dismissing the third-party complaint filed by appellants, Robert Kingsland and B.K. Ranch, L.C., against the *1253 appellees, Mateer & Harbert, P.A., and Baker & Fuller, P.A. We note for the benefit of the parties and the trial court, however, that our disposition of this appeal does not serve as an adjudication on the merits of the current first-party claim by the appellants against the appellees.
AFFIRMED.
MONACO, C.J., PALMER and ORFINGER, JJ., concur.